UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7632


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGGIE LAMAR KELLEY, a/k/a Lil Red,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:04-cr-00998-CMC-1; 3:13-cv-02494-CMC)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie Lamar Kelley, Appellant Pro Se. Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reggie     Lamar      Kelley      seeks      to    appeal        the    district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

successive and unauthorized, and he has filed a motion for a

certificate of appealability.                The district court’s order is not

appealable      unless        a    circuit         justice       or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will       not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies      this    standard       by

demonstrating        that     reasonable           jurists      would       find     that     the

district      court’s       assessment     of       the    constitutional            claims    is

debatable     or     wrong.        Slack     v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Kelley has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense      with     oral       argument      because         the    facts        and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3